Affirmed and Memorandum Opinion filed December 11, 2008







Affirmed
and Memorandum Opinion filed December 11, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00459-CR
____________
 
CAMILO D. MALDONADO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 178th District
Court
Harris County, Texas
Trial Court Cause No.
1084327
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of possession with intent to deliver
over 400 grams of cocaine.  After a pre-sentence investigation, on March 12,
2008, the trial court sentenced appellant to confinement for thirty-five years
in the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  The record was
furnished to appellant, and appellant was granted two extensions of time to
file his pro se response.  As of this date, more than sixty days has passed
since the response was due, and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005).  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 11, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.  
Do Not Publish C Tex. R. App. P.
47.2(b).